 MARATHON LE TOURNEAU CO.Marathon LeTourneauCompany, GulfMarine Divi-sion of Marathon Manufacturing CompanyandUnited Steelworkers of America,AFL-CIO. Cases23-CA--4634 and 23-RC-3875January 8, 1974DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNINGAND JENKINSOn June27, 1973.Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.We donot agree with our colleague that thestatementsby Hilder,Silva,White,and Wright to theeffect that if the Union's demands were too high andtheCompanycouldn'tafford the demands theCompanywould become noncompetitive and wouldclose the operation are legitimate expressions ofviews. Instead,for the reasons enunciated by theAdministrativeLaw Judge,we find that thesestatements were thinly veiled threats of plant closureiftheUnion won the election,and thus wereviolative of Section 8(a)(1) of the Act.Although an employermay lawfullypredict theprecise effects he believes unionization will have onhiscompany,thepredictionmust be carefullyphrased on the basis of objective facts to convey anemployer'sbeliefas to demonstrably probableconsequences beyond his control.2We can perceive of no factual basis for Respon-dent'sprediction of possible plant closure. By itsconduct of constantly referring to closings in otherplantswhich had become unionized, and by itspostingof the El Puerto editorial.Respondentcreated an atmosphere of fear of plant closure shouldthe Union be victorious. In this context,we find thatHilder,Silva,White,and Wrightconveyedthe clearimplication that Respondent would close the plant ifthe Union won the election.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor213Relations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that Respondent, Marathon LeTour-neau Company, Gulf Marine Dvision of MarathonManufacturing Company, Brownsville, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IThe Administrative Law Judgedismissed certain allegations containedin the complaint,aswellasObjection4 In the absence of exceptionsthereto, we adopt thesefindingspro formaChairmanMiller concurs in the result but would not base any 8(a)(1)finding or his decision to set aside the election on the statements byPresident Hilder and Supervisors Silva, White,and Wright to the effect thatif the Union'sdemands were too high andthe Companycouldn't afford tomeet those demands,the Companywould become noncompetitive andwould close the operationWhile other unlawful threats were made herein,they do not,in the Chairman's opinion,transform legitimate expressions ofviews into violationsof the ActWith respect to Objection 9 concerning the raffle, in accordance with thereasons stated by him in his dissent inElectro-Voice, Inc.191NLRB 425,Chairman Miller would find the raffle alone to he sufficient ground forsetting aside the election2 IA.LR B. vGzsselPacking Co, Inc,395 U.S 575, 618 (1969)DECISIONSTATEMENT OF THE CASEBERNARD NESS.Administrative Law Judge:This pro-ceeding under Section 10(b) and Section 9 of the NationalLabor Relations Act, as amended, was tried pursuant todue noticeon April10 through13, 1973,at Brownsville,Texas. The original charge and first amended charge werefiledon January 8 and March 6, 1973, respectively, byUnited Steelworkers of America,AFL-CIO,herein calledtheUnion.'The complaint,alleging a series of 8(a)(1)violations,was issued on March7, 1973.The petition in Case 23-RC-3875 was filed by the Unionon November 1, 1972.2 A Stipulation for CertificationUpon Consent Election was approved by the RegionalDirector for Region 23 on November 22. A Board-supervised election by secret ballot was held onJanuary 3,1973, among the employees in the approved stipulatedappropriatebargaining unit.Of approximately 1,600eligible voters, 1,347 cast ballots, of which 473 were for theUnion,44 were cast for International Association ofMachinists and Aerospace Workers, AFL-CIO and Unit-ed Brotherhood of Carpenters and Joiners of America,AFL-CIO (Joint Intervenors),93 for International Broth-erhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers & Helpers, Local #577, AFL-CIO, and 737 werecast against the participating labor organizations. Therewere 12 void ballots and 17 that were challenged. Thechallenged ballots were not sufficient in number to affectthe results of the election.The Unionherein filed timelyobjections to conduct affecting results of election onJanuary 10, 1973. The Regional Director for Region 23conducted an investigation of such objections and, onMarch 8,1973, issued his report on the objections andiThe Union'sunopposed motion to substitute the International ratherthan its District37 as the Charging Partywas granted2Unless otherwise indicated,all datesrefer to 1972.208 NLRB No. 39 214DECISIONSOF NATIONALLABOR RELATIONS BOARDconsolidated the complaint and representation cases forpurposes of hearing.3 Three of the six objections on whichthe Regional Director ordered a hearing are encompassedin the allegations of the complaint. The remaining threeobjections contend: (a) the Employer called employeesinto the Employer's offices individually and in smallgroups and urged the employees to vote against theparticipatingunion;(b) the Employer and one of theparticipating unions distributed what purported to be anofficialballot prior to the election; and (c) a catch-allallegation.The issues involved in the unfair labor practicecase, asframed by the allegations in the complaint concern allegedacts of interrogation, threats of plant shutdown or removal,discharge,eliminationof overtime and reductionin wages,warning of the futility of selecting the Umon because theCompany would reject all the Umon's demands, andsoliciting employees to persuade other employees to rejectthe Union. Involved in these alleged acts are 12 supervi-sors.4All parties were afforded full opportunity to participatein the proceeding.` Briefs have been received from theGeneral Counsel, the Respondent, and the Union and havebeen carefully considered.Upon the entire record in the case and from myobservation of thewitnesses,I hereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Delaware corporation, is engaged in themanufacture and sale of off-shore dulling equipment, andmaintains its principal office and place of business atHouston, Texas. At all times material herein, Respondenthas operated a plant at Brownsville, Texas, which is theonly facility involved in this proceeding. Respondentannually manufactures, sells, and ships from its facilitieslocated within the State of Texas finished products valuedin excess of $50,000 to its customers located outside theState of Texas.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.The complaint alleges, the answer admits, and I find thatUnited Steelworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.IT.THE ALLEGED UNFAIR LABOR PRACTICESA.The SettingRespondent's Brownsville plant began its operations inJune 1971. In August 1972 it had about 1,400-1,500employees and this rose to about 2,000 by December of theyear. Employment is expected to reach 3,000. The welder-fitter classification comprises approximately 80 percent of3Three of the Union's objections were withdrawn4Upon motion of the General Counsel, minor amendments to thecomplaint were permitted-5The TAM was permitted to intervene at the hearing, the intervention.vas limited to the issues raised in the representation case6As Personnel Director Hagood testified, the first line supervisors werethe workforce. The Company operates a training school toteachwelding to its new employees. The first linesupervisor is the leadman who has between 10-15employees in his crew. Many of the approximately 100leadmen were promoted from the ranks into the superviso-ry positions. Next higher in the supervisory structure is theassistant foreman or the foreman, depending on the size ofthe department supervised by the foreman.The Union began its organizational campaign early in1972 and filed a petition on November 1 for an election.The Respondent, through Howard Jackson, its industrialrelations manager, ran a supervisorytrainingprogram forits foremen,assistantforemen, and leadmen. Commencingabout November 1, when the petition was filed, the formatof the training program was thereafter devoted exclusivelyto the union campaign. These meetings were held weeklyand ran until sometime in December. The first suchmeeting was devoted to "Do's" and "Don'ts" relating tosupervisory conduct and their discussions with employees.The supervisorswere given lists of the "Do's" and"Don'ts" Subsequentmeetingscovered discussions oforganized shipyards of other companies that had beenclosed, the Company's apprenticeship program as com-pared to programs of two of its competitors, restrictions onunion conduct, the Company's insurancebenefits,andinformation concerning monetarylossesto employees mthe event of a strike. Pertinent material covering thesesubjects was given to the supervisors. The supervisors wereinstructed to discuss the union campaign with theemployees-to give the Company's position-that it didnot want the Union-and to explain to the employees theconsequences that would befall them if the Union becamethe bargaining representatives As shown by later events,some supervisors, possibly because of their zeal or lack ofsophistication, clearly exceeded the bounds of 8(c) incarrying out the message.Most of theallegationswith which we are concernedturn on resolutions of the conflicting testimony of thesupervisors involved and the employees to whom allegedunlawful statements were directed. The native tongue ofmany of the witnesses, both supervisors and employees, isSpanish. Although thesewitnessesalso spoke English, itexpressing themselves clearly in English. In determiningwhether allegedstatementsby supervisors were made, astestified to by the General Counsel's witnesses, bothpresent and former employees, I have been concerned thatwhat employees testified to may have been honest butmistaken impressions of what was said rather than whatactually was said. In resolving credibility, I have borne inmind that the burden of proof is upon the General Counselin the prosecution of a complaint.'A substantial number of allegations concern allegedstatementsof plant removal or closure and elimination ofovertime. It should be borne in mind that rumors werecirculating all over the yard that if the Unioncame in,instructed to tell the employeesin their crews"that if the company wasorganizedby a union or anyunion and their demands became so excessivethat our company was not competitive and could not be competitive in theopen market place,that we mayhaveto make the necessary adjustments."Explainingwhat he meantby "necessaryadjustments." he stated theCompany "hadto be competitive or go out of business " MARATHON LE TOURNEAU CO.215overtime would be eliminated and the plant would beclosedMost of the employees had been working 50 hoursa week. Supervisors admitted that employees had raisedquestions concerning these rumors. Any finding of unlaw-ful conduct relating to the loss of overtime or closing of theyard will not be based merely because the rumors existed.It 'smentioned to portray the atmosphere that existedduring the period with which we are concerned.B.The Conduct of Frank MaldonadoThe General Counsel alleges that on about September 6,Maldonado,Respondent's employee and communityrelations manager, told employees that Respondent wouldleavehe area if the Union became the bargainingrepresentative.?The -ecord disclosed that newly hired employees wentthrough an orientation program conducted by Maldonado.In his presentation, Maldonado explained the structure ofthe Company, its operations, personnel policies, and thefunction of the training school. He followed writtenguidelines.He also had a prepared text concerning theUnion's organizational campaign which clearly revealedtheCompany's opposition to the Union. It is notcontended the text itself contained any unlawful threats.In support of this allegation, the General CounselproducedValentinCastillowho is still employed byRespondent. Castillo testified he attended an orientationlecture at the time he began his employment in earlySeptember. He testified that during Maldonado's presenta-tionabout the Company's opposition to the Union,Maldonado said that if the Union came in, the Companywould probably move out and "leave the Valley."8According to Castillo,Maldonado was not reading fromany paper when he spoke about the Union.Maldonado denied that he made any comment aboutany plant removal. He testified that he read the text at eachof his orientation addresses. Castillo appeared to be a moretruthful, forthright, and honest witness as compared toMaldonado. I find Castillo's testimony more credible andfind that Maldonado conveyed the threat that selection ofthe Union as the bargaining representative would probablyres ilt in plant removal. Such threat is violative of Section8(a)(1) of the Act .9C.The Condactof Leadman Robert MelendezioThe complaint alleges that Melendez threatened employ-eeswith plant removal if the Union came in and withdischarge for supporting the Union."The witness to this issue was Valentin Castillo. Hetestified that on November 8 he had picked up a unionhandbill that had just been distributed outside the trainingcenterwhenMelendez approached him. Melendez toldhim the Union was no good and he (Castillo) "could getfired for going with the union" and "If the union came in,4Par 7(a) of the complaint8Referring to the lower Rio Grande valley where the plant is located9 It should he noted that this occurred prior to the filing of therepresentationpetitionand,accordingly,maynot be considered asobjectionable conduct10The complaint incorrectly referred to him as Mehndas, as didreference to him in the transcript early in the hearing.the company would probably close, and we would have togo back to our two-bit jobs." Melendez admitted convers-ing with Castillo about the Union butdeniesmaking thethreats attributed to him. I found Castillo to be a moretruthful witness than Melendez and credit his testimony. Itherefore find that on November 8. Melendez' remarks toCastillo that he could be discharged for supporting a unionand that the plant would probably close if the Union camein constituted unlawful threats within the meaning ofSection 8(a)(1) of the Act.D.The Conduct of Leadman Jesse SilvaThe complaintallegesthat Silva unlawfully interrogatedemployees, solicited employees to dissuade other employ-ees from supporting the Union, and told employees thatthe plant would close if the Union came in.izIn the latter part of November, Leadman Silva conversedwith Francisco Gonzalez, an employeein hiscrew, aboutthe Union.13 Gonzalez testified that Silva approached himand asked, "what I thought about the union." Silva thenwent on to compare the Respondent's apprenticeshipprogram with programs in organized plants of competitors.Silva then said, "I've got confidence in you, and you cantalk to the men better than I can. You should go ahead andtalk to the men that we will be better off without theunion." In response to the General Counsel's leadingquestion, Gonzalez testified that Silva also told him "if theunion came in that it was going to make matters worse foreveryone and that the plant was going to close down andgo away." However, on cross-examination, with respect tothe remark about plant closing, Gonzalez testified asfollows:Q.Now you said that Mr. Silva told you that theplant might close, is that right?A.Yes, sir.Q.Do you recall him telling you that if the uniongot in and they had too many tough working conditionsand the wages got too high, and they couldn't becompetitive, they might close.A.Yes, sir.Q.That's what he said, isn't it?A.Yes, sir.Silva admitted talking to Gonzalez about the Union andabout the merits of the Respondent's apprenticeshipprogram, as compared to other companies. He deniedsolicitingGonzalez to persuade other employees not tosupport the Union. He did not specifically deny askingGonzalez what he thought about the Union. His version ofthe reference to plant closing follows: "Well, I never toldhim that the company would close and go away, but I dorecall telling him that if the union came in and the uniondemands were too high and the company could not meetthem and they could not be competitive, under thecontract, that they might have to move away."i iPar 7(b) and(c) of the complaint.i2Par7(d), (e). and (f)of the complaint In his brief,theGeneralCounselmoved towithdraw7(q) concerning further alleged unlawfulconduct bySilvaAs I agreethere was no testimony adduced concerningthis allegation,the motionto withdraw 7(q) is granted13Gonzalezwas terminated about a week before the hearing. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Gonzalez' testimony to the effect that during theconversation with Silva, he was interrogated regarding hisunion.sympathies to the Union and was solicited to dissuadeother employees from supporting the Union. With respectto the plant closure, I am persuaded that Silva's version isthe more accurate one. This is not to say that Gonzalez wasnot being truthful. In his later testimony, he did concedeSilvamade reference to possible union demands and theRespondent's competitive position facing it with unionrepresentation.Accordingly, I find that Silva's inquiry ofGonzalez' feelings about the Union constituted unlawfulinterrogationand Silva's attempt to have Gonzalezpersuade other employees not to support the Unionconstituted unlawful interference and coercion in violationof the Act.i4 The question of whether Silva's remarksregarding plant closing violated 8(a)(l) will be discussedlater in this Decision.E.The Conduct of Leadman Earl WhiteTheGeneralCounsel alleged thatWhite conveyedthreats to employees that if the Union were successful inthe election, overtime would be reduced or eliminated,employees would suffer a reduction in pay. the Respondentwouldmove, and employees would be discharged forsupporting the Union. Attributed also to White is thestatement to an employee that if the Union made too manydemands that Respondent could not afford, Respondentwould move.isGuadalupe Araujo, an employee still with the Company,testified that on December 29, he was called into theforeman's shack by White. The conversation was devotedexclusively to the union campaign. White first asked him ifhe had any questions about the Union. Then White toldhim, "if the union wins, you probably get your paycheckcut down to about two eighty, and then probably we justclose down and dust move out too, you know"; "if theunion did come in, we lose the overtime"; and, "if youwould get involved with the union and the company findout, you lose your job." Araujo testified that he was onceagain called into the shack, this time about December 29.White told him, "not to get involved in the union, becauseif I should get involved with the union, I might lose my joband things like that. That's all I can recall."LuisGonzalez testified, on direct examination, thatseveral days before the election he was called into theforeman's shack by White. His testimony, in pertinent part,follows:Q.Would you tell thejudge what Mr. White said toyou on this occasion.A.That what did I think about the union. And-heshowed me a little card that said, it had something todo about my-I can't remember what the card said.That I would be losing around-paying union dues,that I would be losing about $30 or something like that,out of my pay check. And I didn't pay attention to him.11Bisso Towboat Company, Inc,192 NLRB 885;Great Atlantic & PacificTea Co.167 NLRB 776, 782.15Par 7(i)--(1) and (dd) of the complaint16Gonzalezwas terminatedon February 1, 1973Q.Can you tell us what you can remember whatMr. White did say?A.That's about all that I can remember.Q.That was pertaining to money, that you havejust described?A.Yes, sir.Q.Do you recall anything else, any other subjectsthat he mentioned?A.No. because I didn't pay any attentionanymore. Just said yes or no and just ignore him.Q.Do you recall hearing him say anything withrespect to the topic of what would take place if theunion came in?A.Yes.About the company shutting down andleaving.Q.Did you hear him say anything about that?A.Yes.Q.Would you tell the Judge what you heard himsay.A.About the company closing up and leaving,that's about it.JUDGE NESS: Who said this?Tu-IEWITNESS: Mr. Earl White.Q. (By Mr. Linton) Do you recall the subject ofovertime being mentioned in the conversation with Mr.White?A.Yes, he told me about that, about not havingovertime.Q.Beg your pardon?A.We were not going to have any overtime, if theunion came in.Gonzalez said the conversation was in English and he hasdifficulty in understanding English.ibVidal Rangel, still employed by the Company at the timeof the hearing, testified that in late November, LeadmanWhite talked to him in the foreman's shack about theUnion. He testified that White told him if the Union wonthe election, the employees would havelessearnings,overtime would be eliminated, and "if the company wouldnot pay the union wages, it might go down, it would closeup." Once again, on about December 28, White spoke tohim about the Union in the shack. White's remarks aboutthe Union, according to Rangel, follows:-A.Well, he told me about the union again. He wasdust reminding me about the union. He said if the unionwould win the election, the company would closedown. It would mean lower wages. It would mean nomore overtime, just 40 hours and less wages.White admitted calling employees in his crew into theoffice where he discussed the union campaign with them.17He testified he met with the employees to present the17White explainedhe held the discussions in the office because it wasnoisy in the plate shop where employees workedand onehad to shout to heheard.I just ignore it. I don't want to know nothing about the MARATHON LE TOURNEAU CO.Company's position and showed them the materialreceived from Jackson.18 Initially he asked the employeesif they had any questions regarding the union handbills orrumors around the yard. He related that employees raisedquestions with him regarding rumors of plant closure, lossof earnings, and reduction in overtime and he responded.He admitted that where employees didn't raise thesesubjects, he himself did. With respect to rumors about theclosing of the yard if the Union came in, he told theemployees he didn't know the Company's position but hedidn't think it would close. He told employees, "if a unionplaced extreme hardships on a company whereby theycouldn't stay competitive, that they would either go brokeor move out." In connection with loss of wages, he said hecompared the Company's apprenticeship program to thoseof its competitors who were organized, pointing out thatunder the programs of the rival companies their wageswould not be increased as rapidly. Concerning the loss ofovertime, his version was that he told the employees hedidn't know the Company's position but he didn't believethe Company would cut down the hours because of theamount of work to be done. He also testified he toldGonzalez that some employees were desirous of going to a40-hour week and if the Union came in, the Union wouldattempt to negotiate a reduction in overtime. He specifical-ly denied making the threats attributed to him by Araujo,Luis Gonzalez, and Rangel.I find White's account of his conversations with theemployees more convincing and credit his denials regard-ing the remarks attributed to him. Both Gonzalez andRangel appeared uncertain while testifying, evidencingonly a hazy recollection of what White had said to them.Elsewhere in this Decision I found Araujo an unreliablewitness. I therefore conclude and find that the facts do notreveal thatWhite threatened the employees with loss ofovertime, reduction in pay, or that they would bedischarged for supporting the Union. Accordingly, Irecommend that par. 7(i), (1), and (1) of the complaint bedismissed. The issue of the propriety of White's creditedremarks about plant closure will be discussed later in thisDecision.F.The Conduct of Leadman ArturoBuentelloThe General Counsel allegesthat Buentellotold employ-ees on about November 24 they would have a betterchance to make first-classwelders if the Union did notcomein. (Par. 7(m) of the complaint.) On January 2, 1973,theday before theelection,Buentello allegedly toldemployees that if the Union won the election, thoseemployees who signedunion cardswould be put onprobation. (Par. 7(ee) of the complaint.)Employee Manuel Nunez, called by the General Coun-sel, testified that on November 24 LeadmenBuentello andBarrerometwith their crews jointly and discussed theUnion. Nunez testified that at thismeeting,Buentello toldthe employees that it would take about 4 years to become afirst-classwelder with the Union; without aunion itisResp Exh 14 This included the list of organized shipyards of otheremployers that had closed-]9 in number19Par.7(n) and(o) of the complaint20He was terminated on December 18,217wouldn't take so long. Nunez admitted that Buentellomade reference to the fact that union contracts providedthat it would take as much as 4 years to reach the top rateof pay. Nunez also related that on January 2, the daybefore the election, as he was leaving the yard, Buentellotold him:A.He said that if the umon won the election,people who sign cards for the union afterwards, wouldbe put on probation for about three-two months-twoto three months. And then he said for everybody to govote,because they were going to raffle a. TV set.Buentello admitted discussing the apprenticeship pro-grams at other companies under union contracts. As to thespecifics of the discussion on this subject, his testimonyfollows:A.Again, on this question, I don't think I told thepeople anything like that. Again, I only-I expressedthe fact to the people thatin case a unionwould takeinto effect something like an apprenticeship program,that it would take these people that much time toaccomplish what they could accomplish in a short timewith the company.Buentello denied telling Nunez that employees who signedcards would be put on probation. He testified that as hewas handing out timecards to the employees that day, hetold them they should vote in the election the following dayand that even if they signed union cards they didn't have towalk out in case of a strike. He explained he made thisremark in response to such question posed to him by anumber of employees who were concerned because theyhad signed union cards.Accepting either version of the November 24 discussion,the remarks do not rise to the stature of an unlawfulpromise of benefit or threat of reprisal and I so find. Anemployer is privileged to point out the advantages of itsexistingwage scale program as compared to those oforganized companies.With respect to the January 2conversation, I creditBuentello's version and find that hedid not tell employees that those who signed union cardswould be put on probation if the Union won the election.Accordingly, I recommend paragraph 7(m) and (ee) of thecomplaint be dismissed.G.Conduct of Leadman Marlin MartinezThe General Counsel alleges that on about November27,Martinez interrogated employees and threatened themwith elimination of overtime if the Union came in.19 TheGeneral Counsel'switness on this issue was Jose Garcia 20According to Garcia, a few days after Thanksgiving, hewas called into the assistant foreman's office by Martinezwhere Martinez spoke to him about the Union.21 Garciarelated thatMartinez spoke of the pending election, thesecrecy of the ballot, safety and wages. Martinez also said,"You know if the Union comes in here, your overtime will2iThe "office" is a trailer house converted into an office. Garcia testifiedMartinez had said he wanted to talk tohim in theoffice-that it was coldoutside-Garcia agreed it was cold. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDbe cut off, to 40 hours." Martinez also asked him why hewanted the Union.22Martinez admitted he engaged Garcia in conversationabout the Union in the office, as he did the other membersof his crew at various times. He testified he asked Garciahow he thought he would benefit from the Union. Headmitted asking other employees in his crew the samequestion when he discussed the Union with them. Withrespect to the discussion on overtime, Martinez testified asfollows:And we went on to the conversation then and hesaid-he says, "If the union come in, would we go backto eight hours anyway?JUDGE NESS: Mr. Garcia said this?THE WITNESS: Yes. He said he would rather workeight hours instead of ten. I said this is a possibility,yes. The overtime might be cut down or a third shift beput on, to take up the overtime. Or they could just stayat the same shifts we are now and just double themanpower. The conversation didn't last over tenminutes, at the most.In rebuttal, Garcia denied he had told Martinez he did notfavor working overtime. He in fact desired the overtimework.I credit Garcia's account of the discussion with Martinezand find the questioning as to why he wanted the Union tobe an unlawful form of interrogation proscribed by the Actin violation of Section 8(a)(1).Moreover, I find thatMartinez' admitted interrogation of other employees in hiscrew to be unlawful. I also find it was Martinez who raisedthe overtimeissueand who categorically told Garcia thatthe selection of the Union would result in the loss ofovertime. I find this to be a threat in violation of Section8(a)(1) of the Act. In this connection I have particularlynoted that Martinez testified he tried to get across to theemployees they would be better off with the overtime workthey were then performing. Interestingly, in his account, hedid not refer to the possibility that elimination of overtimemay have been the Union's position.H.The Conduct of Leadman Ruben BarreraThe General Counsel alleges that about December 1,Barrera told employees that if the Union came in therewould probably be a strike because Respondent wouldturn down whatever the Union asked for in negotiation 23Manuel Nunez credibly testified that Berrera came up tohim while he was working and made the statementdescribed above. This was not specificially denied byBarrera who testified at length regarding his conversationwith Nunez about the Union. Nunez further testified that22Garcia conceded it was common knowledge he favored the Union andthat Martinez was aware of it23Par 7(p) of the complaint24 It appeared clear from the record that the reference to floating thepontoons down the river meant moving part of the Company's operationselsewhere.Although the complaint doesnot specifically allege thisadditional remark as an 8(a)(1) allegation,this issue was fully litigated andhas been duly considered25 In Nunez' testimony, the transcript reflects that the reference byBarrera was to employees whohadsigned union cards. None of the partieshave requested any correction to the record in this respect My recollectionin this same conversation, Barrera told him that if theUnion won the election the Respondent would "probablyfloat the pontoons down the canal; that only the men whohad signed cards for the union would be working." 24Barrera admitted talking to Nunez,as well as,to all othermembers of his crew, about the Union. He specificallydenied telling Nunez that the Company would float thepontoons elsewhere if the Union came in and that onlythose who hadn't25 signed union cards would be permittedto work. Nunez appeared to be a credible witness.26 On theother hand, Barrera did not appear to be convincing.Barrera acknowledged the rumor was all over the yatd thatthe Company would move after the election and that hisemployees asked if it was true. His testimony does notshow how he responded. During hisexamination,when hewas asked the meaning of "floating the pontoons down theriver," and if it meant that the Company would have thiswork done elsewhere, he responded, "Well, if they werehaving trouble negotiating or stuff like that,Iguess."Accordingly, I credit Nunez and find that about December1,Barrera told him that there would probably be a strikebecause Respondent would turn down whatever the Unionasked for in negotiations. Such expression was designed toshow the futility of selecting the Union as the bargainingrepresentative; the inevitable result would be a strikebecause the Company would have a closed mind inbargaining negotiations and constitutes a threat in viola-tion of Section 8(a)(1) of the Act. I also findin this sameconversation Barrera told Nunez that part of the Compa-ny'soperationswould be removed if the Union wassuccessful in the election and thereafter work would beavailable to employees based upon whether they hadsigned union cards. Such statement clearly constituted anunlawful threat of reprisal violative of Section 8(a)(1) ofthe Act and I so find.1.The Conduct of Assistant Foreman Tom AshleyThe General Counsel alleges that about December 7,Assistant Foreman Ashley engaged in unlawful conduct bytelling employees that "he had worked for companieswhere a unioncame in andthe companies were shutdown" and "that overtimewas eliminatedwhen unionscame in." 27Employee Reynaldo Rocha28 testified another employ-ee,Cerillo, and he were called into a little shack in the yardby Ashley where Ashley talked to them about the Union.29He described the shack as one used by the leadman andtimekeeper as an office for preparing reports and time-cards. Rocha's testimony about this conversation follows:isthat the transcriptcorrectlyreflectswhat was said at the hearingRegardless of the group of employees referred to, the statement, in anyevent,wouldconstitute an unlawful threat.26Elsewherein thisDecision, I did not rely on Nunez testimonyconcerning alleged unlawful conduct of Leadman Buentello-see Sec. F,above.However, with respect to his conversation with Barrera,he appearedmore positive.27 Par. 7(r) and(s) of the complaint, respectively.28His employmentwith the Companyterminated on January24, 197329Cerillowas not called as a witness. MARATHON LE TOURNEAU CO.So he begins his conversation by saying, does heknow election time is coming up? We said,"Yes, sir."He said,"Have you ever voted for aunion election?"We told him, "No."So he begins by saying how we were going to vote,with an X, and nobody will know how we voted, or forwho we voted. So he keeps on saying-well, he drawsthese four boxes, you know, and he puts the name ofthe union and no union, four boxes. So he kept ontalking and then he begin by saying that he had workedin companies where unions came in and they wouldshut down.So he keeps on, and he says, you know, therewere-since-there wasn't any union dues taken out ofour checks, and we told him no, sir. And he says, ifunion comes in, there will be dues deducted. And hesaid that if the unions came in, our overtime will be cutdown. And he said that union were no good, becausehe had worked for companies that unions came in andthey were closed down.Then he kept on talking about the umon, and allthat, and then he said, "We appreicate you very much,if you guys put an X on-I think it was the first box, forno union, so we ended our conversation there.With reference to overtime, later in his examination, Rochatestified, "No sir. The way he told me, he said there weremany jobs under unions and the men work only 40 hours."Ashley testified that leadmen had reported to him someemployees did not understand the election procedures. Itwas for this reason that the leadman sent Rocha andCerillo to him. Ashley conceded he discussed the mechan-icsof the election and the secrecy of the ballot. Hespecifically denied discussing any plant closures or hisexperience where he had worked. He also denied sayingthat overtime work would be cut if the Union won theelection.Ashley impressed me as a sincere and candidwitness and I credit his denials. Accordingly, I recommendParagraph 7(r) and (s) of the complaint be dismissed.J.The Conduct of Leadman VirgilJaurequiThe General Counsel alleges that on about December 18,Jaurequi asked employees for their opinion about theUnion; about December 28, told employees that if a unionwere to come in, the Company possibly would move, andemployees might be cut back to 40 hours.30The witnesses to thisissue wereJaurequi and employeeRogelio Garza.31 Garza testified that on December 18,while he was working, Jarequi approached him and askedwhat he thought about the Union coming in and why hewanted it. Jaurequi, on the other hand, testified that it wasindeed Garza who initiated the conversation by askingJaurequi if he wanted theUnion.Itwas then that Jaurequiinquired as to why Garza wanted the Union. Jaurequi'saccount of this conversation did not nng with sinceritywhereas Garza appeared to be a more truthful witness. Itherefore creditGarza and find that on December 18Jaurequi unlawfully interrogated Garza in violation ofSection 8(a)(1) of the Act. Again, on December 28, thissoPar. 7(u). (y). and (z) of the complaint,respectively31Garzawas terminatedabout 3weeks pnor to the hearing219time in the locker room,Jaurequi spoke to Garza about theUnion. According to Garza, Jaurequi told him:He told me, "Well,you know if the union comes in,that will cut out the working hours and work only 40hours a week. Or even there's a possibility that thecompany will go away,go some place else, move someplace else."Jaurequi admitted conversing with Garza in the lockerroom about the Union.He testified that Garza mentioneda rumor going around that the Company would move awayand "something about reducing the hours." His response toGarza was:Idrew him a picture,stating on these hours thatmainly a union is interested in more people working forthe company.There's four persons working for thecompany working ten hours apiece.That's two hoursovertime apiece,that's eight hours.In other words, fourpeople taking the place of one individual. That's what Itold the men.In response to a question by Respondent's counsel as towhether he spoke to Garza about the rumor regarding theCompany moving away, he stated, "No. No, I don'tremember it." I find Jaurequi'sdenial unconvincing. Itseems hardly likely that Garza would raise the questionsabout moving and reduction in hours but yet Jaurequiwould discuss only the reduction in hours. I find Garza'saccount more convincing and find that on December 28,Jaurequi told Garza that if the Union came in, the hourswould be reduced to 40 hours and the Respondent possiblywould move away. Such expressions clearly conveyedunlawful threats of reprisal in violation of Section 8(a)(1)of the Act and I so find.K.The Conduct of Leadman William WrightThe General Counsel alleges that about November 14,Wright told employees that if the Union came in, wageincreaseswould be slowed down,theCompany wouldprobably close the facility, and the hours of employeeswould be cut to 40 hours.32In support of these allegations, the General Counselpresented Juan Hernandez who is still employed by theRespondent.Hernandez testifiedWright spoke to himabout the Union somewhere in mid-November.Presentalsowas another employee,Windhause,who was notcalled as a witness. According to Hernandez, Wrightpointed out that under apprenticeship programs in organ-ized plants it would take 4-5 years to become a first classwelder as compared to Respondent'smore favorableprogram. Wright also told them the Union didn't believe inovertime and the overtime would be cut down if the Unioncame in.Wright showed him a document listing and said,"these are shipyards that closed down, due to uniondemands. That if the union came into Marathon,that thatwould probablyhappen here."Leadman Wright admitted having a conversation with32Par 7(v), (w), and(x) of the complaint. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDHernandez, together with several other employees abouttheUnion.With respect to subject of closing the yard,Wright's version is as follows:A.Well, I believe I covered the shipyards first. Iwent down and I read the shipyard names, where theywere located, the fact that they had gone out ofbusiness, and the unions that they had, was on thesheet.Itold them, these are unions-I mean, these areyards that went out of business and that had unions.And I believe one employee asked me-it was Juanand Phil Windhause and two or three other employeesworking on organized shipyards that had closed down(G.C. Exh. 2) the slab, and I went up to Juan-JuanHernandez-I went up to Juan and I was explaining itto him, and the other employees came up around me.And I told them, "These are the yards that had unionsand went out of business."And someone asked the question, "How could aunion cause a company to go out of business?"And I said, "Well, if the union demands-" "Ifunion demands are too high and the company can'tmeet these demands, that the union could probably goon strike. And if they struck too long or too much, thecompany would lose competition-" I mean, "Theywould lose customers, and go out of business. Theywouldn't be competitive.****Q. In connection with the list of shipyards that hadclosed that you showed them, did you make thestatement that this was a list of shipyards that hadclosed down due to or because of union demands?A. I don't remember making that statement. WhatIremember is the man asking the question, "Howcould a union cause a yard to go out of business?"Now they might have assumed that those yards wentout of business because of that, but I don't remembersaying that those yards went out of business because ofunion activity. I don't remember saying that.His version of the discussion regarding the comparison ofappren, iceship programs of other companies with theCompany's program does not differ in any appreciabledegre ; from that of Hernandez. Wright was not questionedregarding any statement he made to the employees aboutthe reduction in overtime.With respect to the comparison Wright made of theapprenticeshipprograms, I view such statements asprivileged. It would be unduly straining to conclude thatsuch statements should be interpreted to mean that withthe success of the Union, wage increases would be sloweddo, n, as alleged in paragraph 7(v) of the complaint.Accordingly, I recommend this allegation be dismissed.Concerning the alleged statement about reduction inovertime, Hernandez appeared to be a truthful witness. Inabsence of any denial by Wright, I will credit Hernandezand find that Wright told him that if the Union came in,33G. C Exh. 3, 4, and 5.34TheDecember 9 editorialmentioned that the Unionforced Panthe overtime would be cut. Such statement constitutes anunlawful threat violative of Section 8(a)(1) of the Act and 1so find. With respect to the issue of the possible closing ofthe yard, this presents a credibility issue not so easy toresolve. Both witnesses agreed that they discussed othershipyard closings, that the list of companies was shown toHernandez and that there was a discussion of "uniondemands." I am persuaded Hernandez' testimony on thisissue was an honest interpretation of what he believed wassaid but not what was actually said. I therefore creditWhite's testimony relating to the plant closure. Thequestion of whether his remarks regarding plant closingviolated the Act will be discussed later in this Decision.L.TheEl Puerto EditorialsThe El Puerto is a weekly newspaper of generaldistribution published in Brownsville, Texas, and printedin Spanish. The Respondent posted on its bulletin boardstheEnglish translations of the newspaper's editorialspublished on December 9, 16, and 23.33 It isthe contentionof the General Counsel that by posting these editorials onitsbulletin boards, the Respondent adopted the viewsexpressed in the articles, thereby threatening employeeswith loss of their jobs. (Par. 7(t) of the complaint.)I find it unnecessary to discuss all the representationsand statements made in the editorialsin issue.Clearly theeditorials expressed the antiunion attitude of the publisherand were aimed as appeals to employees of Respondent toreject the Union. Had there been no statements whichcould be construed as unlawful,assumingresponsibilityattaches to Respondent, no further discussion would benecessary.However, the December 23 issue, posted byRespondent on its bulletin boards on December 26,contained the following statement: "If the Union wins, wecan assureyou that there will be total disorder and all theworkers of that company will meet the same fate as thoseatPan American that had to shut its doors."34 Suchstatement expressed a clear threat of economic reprisal.The publication of such threat in the newspaper itselfcannot be considered as a violation of the Act in absenceof any agency relationship or ratification by the Respon-dent. There is no contention made that the newspaper wasacting as agent of the Respondent. I find however, thatunder the circumstances described herein, Respondentthreatened the employees with plant closure by posting theDecember 23 editorial. We must bear in mind that rumorswere abounding throughout the yard of plant closure if theUnion were successful and became the bargaining repre-sentative. The record discloses that supervisors themselveswere aware of these rumors and that employees hadquestioned them about the truth to these rumors.In somecases, supervisors did little to allay the fears. In other cases,the supervisors lent support and confirmed the rumors.3'Thismatter of possible plant closure was a matter ofconcern and apprehension to the employees. Here theAmerican to shut down35Leadmen Maldonado. Melendez. Jaureqw, and Barrera MARATHON LE TOURNEAU CO.221Respondent did more than passively enjoy the benefits oftheominous threat contained in the editorial.36 TheRespondent did not lie dormant as perhaps it may havebeen legally entitled to; the Respondent posted theeditorial on its official bulletin boards, thereby lendingsupport and credence to the answer to the open and crucialquestion of concern to the employees-will the Companyclose down the yard if the Union comes in? Under thesecircumstances, the Respondent, by posting the December23 editorial, created a situation whereby employees wouldreasonably believe that the views expressed in the editorialreflected those of Respondent-that the yard would shutdown if the Union came in. In view of the foregoing, I findand conclude that Respondent, by its conduct, threatenedtheemployees with plant closure if the Union weresuccessful in the election, in violation of Section 8(a)(1) ofthe Act.37M.The Speeches by Company President Hilder andElectrical Supervisor JoeMarksOn November 22, Hilder delivered speeches concerningthe union campaign to six different assembled groups ofemployees, twice at the training center and four times inthe auditorium at the plant. Hilder had a prepared text(Resp. Exh. 15) and each of his talks, except the first at thetraining center at 7:30 a.m., was recorded on a tape.38Except for the first talk at the training center there weredepartures from the prepared text, as the Respondentconcedes. Each tape was transcribed and the typewrittentranscriptionswere received in evidence after a properfoundation was laid for their admission. (Resp. Exh. 21through 25.) The tapes themselves were available at thehearing.Likewise, on December 29, Hilder delivered speeches tofour different massed groups of employees. Hilder againhad a prepared text but deviated somewhat. After each ofhis talks, they were repeated in Spanish by Joe Marks. Thespeeches of both men were recorded and typewrittentranscriptionswere received in evidence upon a properfoundation being laid. (Resp. Exh. 16 through 20-Hilder;Resp. Exh. 27 through 30-Marks.) These tapes also wereavailable at the hearing.The General Counsel contends that on November 22 andon December 29 Hilder, in his speeches, threatened theemployees with plant closure and elimination of overtimeif the Union became the bargaining representative.39 The36 SeeMonroe Auto Equipment Co,159 NLRB 613, enfd 392 F 2d 559(C. A 5, 1968),cert. denied393 U.S. 934.17Hamburg Shirt Corporation,156NLRB 511, enfd 371 F.2d 740(C A.D C,1966)38This first speech at the training center at 7 30 a.m was not recordedbecause of failure to activate the equipment when the speech was given3'1Par. 7(g) and(b) of the complaint-the November 22 speech, Par7(aa) and(bb)-theDecember 29 speech40 Par 7(cc) of the complaint4iShe was on sick leave when Ililder delivered the December 29 speech.42From Resp Exh 15"The people out at Ices decided to let the union come between themand their company You probably know some of those people Askthem if the union looks after their interests You know Ices laid off 300people recently-ask them if the union helped!We know of another good example of how this same unionoperates From the things that have happened at our Waco plant TheGeneral Counselalso allegesthat Marks, in presenting theSpanish translation of Hilder'sremarks onDecember 29,told the employees that if the Union won the electionRespondent would move 40Five of the General Counsel's 11 witnessestestified as toalleged threatsmade by Hilder in the course of hisspeeches-Araujo,Bauer,Luis Gonzalez, Hernandez, andRangel. Significantly, the otherwitnesseswere not ques-tioned about the speeches. Some of the witnesses whotestified as to the alleged threats appeared to be testifyinghonestly but their testimony was vague and uncertain, andfrom my observations of them as they testified, they onlyhad a hazy recollection of what actually was said.Bauer wasthe only witness for the General Counselconcerning the 7:30 meeting at the training center onNovember 22-the meeting that was not taped.41 Hertestimonyin substancewas that Hilder said with the Unioncoming in, the plant would close down if the Companycould not meet the demands of the Union. Hilder alsonamed several plants that closed down because the Unioncame in. I am convinced that although Bauer appeared tobe testifying truthfully, her recollection of what was saidwas based upon a misunderstanding of what was said,rather than what actuallywas said.In this connection, Icreditthe testimony of Howard Jackson, industrialrelationsmanager and John Austin, administrativeassist-ant to President Hilder, that they followed the text asHelder spoke and he followed it verbatim. After examiningthatportion of the text relating to plant closings, itbecomes apparent how Bauer would honestly reach theconclusion as to what she thought Hilder had said.42LuisGonzalez testified that at both meetings Hilderspoke of plant closings and elimination of overtime43 butbased upon my observation of him on the stand andlistening to him testifying, it became apparent that he hadno clear recollection of what was actually said by Hilder.Rather it appeared to me that he was relating only hisultimate conclusions of what he thought was said. Forexample, when asked what he recalled that Hilder said atthe December 29 meeting, he said, "Well, I guess about theunion coming in, we would have no overtime, and that'sabout it."When an attempt was made to refresh hisrecollection of anythingelse said,he added, "Well, that thecompany would close. Well, really, I don't remember."Araujo appeared to be an unreliable and unconvincingpeoplewho formerlyoperated that plant had a government contract,and the union organized those employees. When the union's demandsbecame toohigh,the companygave up their contract and closed theplant because theycouldn't be competitive.Two yearslater we openedthe plant and got a new contract with the government.But for twowhole years, from 1970 to 1972. those employeeswereout of work Wehave hired them backthe same as wehiredyou-at Marathon ratesand with Marathon benefits. Those employees are saying to each other"From 1970 to 1972-whatdid the uniondo foryou?'Most of the people who live around here also remember that PanAmerican and Rockportshipyard plussome other established plantshereleft after the unions came in and organized their people-becausethey couldn'tafford the union's conditions.Ifwe were to get a unionand become non-competitive within ourindustry,that would happen tousIsay to younow-suck with us anddon't let thathappen to you43Hewas present at the speeches given in the auditorium in the lateafternoon. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitness who appeared determined to recall only what heconsidered detrimental to Respondent's case.44 He testifiedthatHilder on both November 22 and December 29 saidthe Company would close down the training center. Thatwas all he remembered being said. Responding on cross-examination as to various other topics having beendiscussed, his flat responses repeatedly were that he didn'trecall.Under the circumstances I do not credit the testimony ofLuisGonzalez or Araujo and find the transcriptions ofHilder's speeches given in the auditorium in the lateafternoon on both dates more reliable. (Resp. Exh. 19 and25.)Araujo also testified that in Marks' presentation inSpanish of Hilder's speech of December 29, Marks said,"In the event the union should win, we will have td leavehere.We will go." Transcriptions of Marks' speeches werereceived in evidence-both the Spanish version and thenthe translation back into English (Resp. Exh. 30 and 34).The transcription does not reveal any language resemblingthat attributed toMarks by Araujo. Considering myunfavorable impressions of Araujo as a witness and takinginto consideration that Araujo was the only witness whotestified as to this alleged threat despite the attendance ofseveralhundred employees at this meeting, I find thetranscriptionmore reliable. Under the circumstances, Ifind that Marks did not make any threats of plant removalif the Union came in.The record does not disclose which of the meetings in theauditoriumRangel attended.Hernandez attended the10:30 a.m. meeting in the auditorium on November 22.Hernandez was not questioned about the December 29meeting.Both testified that at the meeting they attendedon November 22, Hilder said overtime would be cut out iftheUnion came in. But only Rangel attributed anystatement toHilder regarding plant closure.Neitherwitnessappeared to be certain in his account. I haveconsidered the number of employees in attendance at themeetings,the apparent hazy recollection of the witnesses,and the limited testimony as to the alleged threats. Underthese circumstances, to the extent there is any conflictbetween the transcripts and the General Counsel's witness-es, I findthe transcriptions the more reliable.Ifind it unnecessary to comment upon each of thestatements inHilder's speeches.Undoubtedly,Hildermade it perfectly clear that he was adamantly opposed totheUnion. I have reviewed the transcripts and theycontain no unlawful threat of elimination of overtime.Accordingly, I shall recommend that paragraph 7(h) and(bb) of the complaint be dismissed. With respect to hisremarks concerning the possibility of plant removal, I shalldiscuss thisissuein the next section of this Decision.N.Further Findings Regarding Plant ClosureApart from the clear and outright threats of plant closureas found above, remaining for determination is thelawfulness of the more subtlestatementson this subjectmade by Hilder in his November 22 speech 4s and byLeadmen Silva,White, and Wright. In substance, thetheme was to the effect that if the Union's demands weretoo high and the Company couldn't afford the demands,the Company would become noncompetitive and wouldclose the operation.In theGisselcase,46 the Supreme Court articulatedstandards to determine whether statements of possibleeffects ofunionizationare permissible....Thus, an employer's right cannot outweigh theequal rights of the employees to associate freely, asthose rights are embodied in Section 7 and protected bySection 8(a)(1) and the proviso to Section 8(c). And anybalancing of those rights must take into account theeconomic dependence of the employees on theiremployers, and the necessary tendency of the former.because of that relationship, to pick up intendedimplications of the latter that might be more readilydismissed by a more disinterested ear ... .... an employer is free to communicate to hisemployees any of his general views about unionizationor any of his specific views about a particular union, solong as the communications do not contain a `threat ofreprisal or force or promise of benefit.' He may evenmake a prediction as to the precise effects he believesunionizationwill have on his company. In such a case,however, the prediction must be carefully phrased onthe basis of objective facts to convey an employer'sbeliefas to demonstrably probable consequencesbeyond his control.. . If there isany implication thatan employer may or may not take action solely on hisown initiative for reasons unrelated to economicnecessitiesand known only to him, the statement is nolonger a reasonable prediction based on available factsbut a threat of retaliation based on misrepresentationand coercion, and as such without protection of theFirst Amendment.In my view,the statementsby Hilder, Silva, White, andWright were thinly veiled threats of plant closure if theUnion won the election, violative of Section 8(a)(1) of theAct. It should be remembered that the rumor of plantclosure if the Union won the election was rife among theemployees. The Respondentwas awareof the employees'apprehensions. Its posting of the El Puerto editorial addedsubstance to the rumor.Itwas in thistype of atmospherethat we must consider the conduct discussed herein. Byconstantly referring to the unionized shipyards that hadclosed, the Respondent was capitalizing on the fears of theemployees of plant closure and had only one purpose-toconvey to the employees that theseclosures wereeffectedbecause the plants were organized.47 There is nothing inthe record showing anycausal relationshipbetween theclosings ofthe yards and the fact that they wereunionized.The constantreiteration of closings at other companiesaccompanied by raising the specter of possible closing of44Hewas likewise present at the speeches given in the auditorium in the47As Leadman Wrighttestified."Now theymight have assumed thatlate afternoon.those yardswent out of business because of that [union demands] but I4.5See fn.42, supradon'tremembersayingthat thoseyardswent out of business because of46N.L KB. v. Gissel Packing Co, Inc,395 U.S. 575, 618 (1969).unionactivity." MARATHON LE TOURNEAU CO.the Brownsville operation could scarcely have failed tohave a chilling effect upon the rights of the employees todetermine for themselves freely whether they wanted abargaining representative.The Respondent here estab-lished a straw man and manufactured links in a chainleading ultimately to a closing of the operation. It referredconstantly to the unionized yards that were closed with theimplication the unions were responsible. It then referred toexcessive demands the Union may make upon it, when infact no election had yet been held nor could the Unionhardly be in a position to make any demands. This wasfollowed by the hypothetical observation that the Compa-ny would not be able to withstand the demands andremain competitive. The plain implication then was thattheRespondent would then shut down the operation.Accordingly, I find that the statements by Hilder. Silva,White, and Wright referring to plant removal or closure tobe threats of reprisal if the Union were successful in theelection, in violation of Section 8(a)(1) of the Act.111.THEOBJECTIONS TO THE ELECTIONThe Union filed nine objections. The Regional Directorordered a hearing on Objections 1, 2, 3, 4, 7, and 9.Objections 5, 6 and 8 had been withdrawn. In his brief, theUnion counsel moves to withdraw Objection 7 which ishereby granted.A.Olyections 1, 2, and 3These objections allege unlawful interrogation, threats ofloss of benefits, and reduction in the work week. To theextent that I have found Respondent violated Section8(a)(1) during the period following the filing of the petition,I find merit to Objections 1, 2, and 3. Included in thisfinding are the unlawful interrogation by Silva, Martinez,and Jaurequi; the threats of plant closure or removal byBarrera,Hilder, Jaurequi.Melendez, Silva,White, andWright, and by the posting of the El Puerto editorial ofDecember 23; the threats of loss of overtime by Martinez,Jaurequi, and Wright; the threat of discharge for support-ing the Union by Melendez; Silva's solicitation ofFranciscoGonzalez to dissuade other employees fromsupporting the Union; and the warning by Barrera thatthere would be a strike because the Company would rejectall the Union's demands.B.Objection 4The Union charges the Employer with calling employees,individually, or in small groups, into the Employer's officeand urging them to vote against the participating unionsunder circumstances that interfered with the election.The facts reveal that several of the supervisors48 called411Ashley,Martinez,Silva,and White49 97 NLRB 499. SeeThree Oaks, Inc.,178 NLRB 534.50Onthe firstday ofthe hearing,the Employer objectedwhen theUnion first attempted to introduce evidence concerning the raffle, hispositionbeing that hehad not receivedany noticeprior to the hearing thatthiswasto be anissueThe raffleincident had been investigated by theRegional Office and during such investigationthe Employerhad presentedhis position concerning this issueThe Acting RegionalDirector's reportdirecting a hearing made no reference to the raffle.Nor was theRespondentinformedpoorto the hearing that the subject of the raffle would be one of223employees of their crews into what was described as the"office" or "shack" where the supervisor presented theEmployer's views and opposition to the Union. The placeswhere these discussions took place were structures whereblueprints and other papers were stored, where timecardswere prepared, and were used by the foreman, leadmen, ortimekeepers. Under the circumstances, I do not considersuch sites to be the locus of managerial authority withinthe meaning ofGeneral Shoe Corporation.49Accordingly, Ifind no merit to Objection 4.C.Objection 9This objection is a general catch-all objection referring to"other acts not specifically set forth." Under this objection,theUnion contends that the Company raffled off a colortelevision set under what it considered circumstanceswhich prevented a fair election.50The facts reveal that the employees were notified at leastseveral days before the election by the Employer that acolor television set would be raffled off.51 The employeeswere advised that only those that voted in the electionwould be eligible to participate in the raffle. Eligibility toparticipate was not contingent upon how the employeesvoted.The election was conducted in the Employer'sauditorium on January 3 during two periods: from 5:30 to8:30 a.m. and from 3 to 6:30 p.m. After the employees casttheir ballots they exited through a door leading into a longhallway. A sign was posted at the exit containing an arrowpointing to the direction in which to proceed to register forthe raffle. A table was situated down the hallway between40 and 140 feet from the exit where employees lined up toregister for the raffle. Several employees had been assignedby the Employer to sit at the table and process the voters asthey came to register.52 As the voters approached the tablethey were asked to confirm that they had voted and thenhad to identify themselves by name and badge number.Their names were checked off on a copy of theExcelsiorlist-the identical list of eligible voters as the one used atthe polls by the Board's agent and observers. The registrantwas given half of a ticket and the other half was depositedin a box.53 During the break between voting periods, thevoter eligibilitylist used inthe raffle was in the personneldirector's office.The Union is aware of the present position of the Boardon the issue of raffles but still would contend that thisshould bea per sebasis for setting aside an election. In thealternative, the Union contends the election should be setaside because of the particular facts of this case. TheUnion argues that because the Employer was permitted tomaintaina list of those employees who had and had notvoted, the election should be set aside, particularly, as here,the issues to be litigated at the hearing.Under these circumstances, evidencerelatingto thisissue was held off until later in the hearing51A 19-inch portable color television set,with a retail value of $37052 1 do not credit the testimony of Bauer and Francisco Gonzalez thatLeadman Maldonado assisted in the registration. Specifically.I find theprocessingwas done bynonsupervisory personnel,albeit at the direction ofthe Employer.51Not all the voters registered for the raffle Rangel testified he did notparticipate in the raffle although he voted-he didn't think he had a chanceto win. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDin a split period election where the Employer had theopportunity to convert that list to its own use 54The Board has held that the use of a raffle as preelectionpropaganda is nota per sebasis for setting aside anelection;its effect on the exercise of a free choice in theelection depends upon consideration of all the facts andsurrounding circumstances.55Inanumber of cases,rafflingof TVsets, without more,has not been the basis forsetting aside the elections.56 Even the fact that employeespicked up their raffle tickets immediately after they voted,as here,has not appeared to be of particular significance ina number of these cases.57 Appealing arguments have beenmade in dissenting opinions of Board members supportingadoption of a rule whereby gifts to the electorate by partiesto an election would beper segrounds for setting aside aBoard conducted election.58Since I am compelled tofollow the decisions of the Board majority,Imust concludethat conducting the raffleof the TVset, even while theelection was being held,isnot sufficientper seto justifysetting aside the election.However,to be considered is themanner in which the electorate registered for the raffle. Innone of the cases involving the running of raffles does itappear that the Board had considered or had before it theissuepresented here;thatby restricting eligibility toparticipate in the raffle to only those employees who votedin the election,the Employer was in a position to knowwho had not voted.In the instant case, the Employer wasable to ascertain those of the eligible voters who had notvoted,through the use of a copy of theExcelsiorlist. It haslong been the policy of the Board to prohibit anyone fromkeeping a list of persons who have voted, aside from theofficial eligibility list used to check off the voters as theyreceive their ballots.59 I agree with the Union that here, thesituation was even more aggravated-this list was availablefor several hours before the second voting period started.Applying the Board policy relating to the maintenance ofvoting lists,I find that by maintaining a list whereby itcould keep an account of employees who had not yetvoted,the Employer engaged in conduct which constituteda sufficient invasion of the laboratory conditions which theBoard so zealously demands in Board elections.Accord-ingly,Objection 9 is sustained.Upon the basis of the above findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Marathon LeTourneauCompany,GulfMarineDivision ofMarathon Manufacturing Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.United Steelworkers of America,AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.51There is no evidnec that the Employer contracted any of theemployees during the interval.55OlympicProducts,Inc, 201 NLRB 44256TunicaMfgCo,Inc,182 NLRB 729,Elgin Butler Brick Co, 147NLRB 162457TunicaMfg Co,incsupra,Electro-Voice Inc,191NLRB 425Hollywood Plastics,Inc,177N LRB 67858Electro-Voice Inc,supra,Hollywood Plastics,Inc, supra,Buzza-Carc'ozo,177 NLRB 5893.By interrogating employees concerning their unionsympathies, by threatening plant closure or removal andelimination of overtime if the Union were selected as thebargaining representative, by threatening discharge ofemployees because they favored the Union, by solicitingemployees to dissuade other employees from supportingtheUnion, and by auguring the futility of selecting theUnion because the Respondent would not bargain in goodfaith,Respondent violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Objections 1, 2, 3, and 9 are meritorious and aresustained.6.Objection 4 is without merit and is overruled.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices,itwill be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.As I have found that the Employer has engaged inconduct violative of Section 8(a)(1) of the Act, and otherconduct which interfered with the holding of a freeelection,thereby affecting the results of the electionconducted in Case 23-RC-3875,I shall recommend thatthe election be set aside and that Case23-RC-3875 besevered fromCase 23-CA-4634 andremanded to theRegionalDirector for Region 23 for the purpose ofconducting a new election at an appropriate time to befixed bythe Regional Director.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER6oRespondent,Marathon LeTourneau Company, GulfMarine Division of Marathon Manufacturing Company,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Interrogating employees concerning their unionactivities, interests, or desires in a manner violative ofSection 8(a)(1) of the Act.(b) Threatening plant closure or removal of its opera-tions if a union is selected as the bargaining representativeof the employees.(c)Threatening a reduction of overtime if a union isselected as the bargaining representative of the employees.(d)Threatening employees with discharge because oftheir support for a labor organization to represent them.(e)Soliciting employees to dissuade other employeesfrom supporting a labor organization.(f) In an unlawful manner, predicting the futility of59International Stamping Co, Inc97 NLRB 921,Belk'sDepartmentStore, of Savannah, Ga Inc,98 NLRB 280,Piggly-Wiggh #011 and #228Eagle Food Centers, Inc,168 NLRB 792.60 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and order,and all objections thereto shall bedeemed ,waived for all purposes MARATHON LE TOURNEAU CO.225selecting a labor organization as the bargaining representa-tive of itsemployees.(g) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of theright toself-organization,to form,join or assistthe UnitedSteelworkersof America, AFL-CIO, or any other labororganization,to bargaincollectivelythrough representa-tivesof theirown choosing,and toengage in otherconcertedactivitiesfor the purposeof collective bargainingor othermutual aidor protection, or torefrain from any orall such activities.2.Takethe followingaffirmativeactionwhich isnecessaryto effectuatethe policies of the Act:(a) Post at Respondent's facilities at Brownsville,Texas,in both theEnglishand Spanishlanguage,copies of theattached noticemarked "Appendix."61 Copies of saidnotice,on formsprovided by the RegionalDirector forRegion 23,afterbeingduly signed by anauthorizedrepresentativeofWeRespondent,shall be posted by theRespondentimmediately upon receiptthereof, for a periodof 60 consecutivedays,in conspicuous places, including allplaces where noticesto employeesare customarily posted.Reasonable steps shallbe taken by the Respondent toinsure that said notices are not altered,defaced,or coveredby any other material.(b)NotifytheRegionalDirectorforRegion 23, inwriting,within20 days from the dateof thisOrder, whatsteps the Respondent has takento comply herewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct notspecificallyfound tobe violative of the Act inCase 23-CA-4634 bedismissed.IT IS FURTHER RECOMMENDEDthatObjection 4 beoverruledand that Objections 1, 2, 3, and 9 besustained. Itisalso further recommended that the election held onJanuary 3, 1973, in Case 23-RC-3875be set aside and asecond electionbe held at an appropriate time to be fixedby theRegional Director.tive Law Judge of the National Labor RelationsBoard hasfound that we have violated the National LaborRelationsAct, and has ordered us to post thisnotice.WE WILL N01interrogateemployeesin a mannerviolative of the provisionsof Section8(a)(1) of the Actconcerning their union activities,interests,or sympa-thies.WE WILL NOTthreatento close theBrownsvillefacility or move the operations if the employeesselect alabor organization to represent them as their collectivebargaining representative.WE WILL NOT threatento reduce or eliminateovertimeif the employeesselect alabor organization torepresentthem astheir collectivebargainingrepresent-ative.WE WILL NOT threaten employees with dischargebecause theyfavor unionization.WE WILL NOT ask employees to speak to otheremployeesagainstsupportinga labor organization.WE WILL NOT declarethat we will bargain in badfaithwitha labor organization if it is selected as thecollectivebargaining representativeof the employees.WE WILL NOT in any otherlike or related mannerinterferewith,restrain,or coerce our employees in theexerciseof the rightto self-organization, to form, join,or assistUnited Steelworkers of America, AFL-CIO,orany other labororganization,to bargaincollectivelythrough representatives of their ownchoosing, and toengage inother concertedactivitiesfor the purpose ofcollectivebargainingor other mutual aid or protection,or to refrainfrom any ofall such activities.61 In the eventthat theBoard'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions,an Adrninistra-DatedByMARATHONLETOURNEAUCOMPANY, GULF MARINEDIVISION OF MARATHONMANUFACTURING COMPANY(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concern-ing this notice or compliance with its prov;sions may bedirected to the Board'sOffice,Dallas-Brazos Building,1125Brazos Street,Houston,Texas77002,Telephone713-226-4271.